Order filed January 24, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01035-CV
                                    ____________

                             KEVIN BOLLOCK, Appellant

                                            V.

        FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee



                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                         Trial Court Cause No. 1003456


                                       ORDER
       The notice of appeal in this case was filed November 30, 2011. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before February 8, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM